FILED IN                      C^T-7      f     jt                              PD1396-14
COURT OF CRIMINAL APPEALS               WHEREFORE PREMISES CONSIDERED, Petitioner respectfully prays

that this Honorable Court grant this unopposed motion and file his Reply to

Appellee's Brief on the Merits After Granting of Discretionary Review.

                                     Respectfully Submitted:

                                         /s/Cynthia E. Orr
                                     Cynthia E. Orr
                                     Bar No. 15313350


                                     GOLDSTEIN, GOLDSTEIN & HILLEY
                                     310 S. St. Mary's St.
                                     29th Floor Tower Life Bldg.
                                     San Antonio, Texas 78205
                                     210-226-1463
                                     210-226-8367 facsimile
                                     whitecollarlaw@gmail.com

                                     Attorney for Petitioner,
                                     JON THOMAS FORD
                         CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that a copy of the above Motion has been sent via E-
file.Texas.gov, as registered participants, on this the 29th day of April, 2015 to the
following:

      Nicolas LaHood
      District Attorney
      Jay Brandon
      Assistant District Attorney
      Paul Elizondo Tower
      101 West Nueva, Fourth Floor
      San Antonio, Texas 78205
      E-mail: jay.brandon@bexar.org,


                                            Js/Cynthia E. Orr
                                              Cynthia E. Orr